                                                                                                       ''r   1


                                                                        ,.,"   ?fltj.i'''l             ,i !h,
                                                                           ,lril   .tr.rrl
                                                                                             lr   "-             r5

                                                                           cAR,oL            r.JrlGrrsu5f

                               TINITEI) STATES I)ISTII.IC]T COIIRT
                               EASTERN I)ISTII,IC-I' OI' LOT]ISIANA
                                                                           FELONY
                    I}ILL OF INFORMA'I'ION FoIi, OPEI{ATION OF AN
                    UNLIC]ENSED MONEY TRANSMITTIN(; BUSINESS


    UNITED STATES OF AMERICA                                .RTMTNAL
                                                                     Lr   *o.                     21 * 7              7
                                                            SECTION:
                                                                                SECT.[uItlAG.3
    MICHAEL YUSKO,       III                                VIOLATIONS:
                                                                         18 U.s.C. $ 1960(a)
                                                                         l8 u.s.c. s 1e60(bxlxB)



        The United States Attomey charges that:

                                          COI-INT I
                  (Operation of an Unlicensed Money Transmitting Business)

A      AT ALL TIMES MATERIAL HEREIN:

       1   .   Under Title I 8, United States Code, Section 1960, it was a felony to conduct, control,

manage, supervise, direct, or own all or part   ofan unlicensed money transmitting business.

       2-      Cryptocurrency, a type    of virtual    currency, was a decentralized, peer-to-peer,

network-based medium of value or exchange that may be used as a substitute for fiat currency to

buy goods or services or exchanged for fiat currency or other cryptocurrencies. Examples of

cryptocurrency are Bitcoin, Litecoin, and Ethereum.



                                                                                                      -u>l-
                                                                                                  +rt'.gr
                                                                                                   _+^tis!ff-
                                                                                                   l_olfill+-
                                                                                                   -=OFlltlOeP-.--
                                                                                                         l.lo..---.-
                                                                                                   :._i6r:.
       3.        An "unlicensed money transmitting business" was defined as a money transmitting

business which affbcts interstate or foreign commerce in any mamer or degree and failed to comply

with the money transmitting business registration requirements under section 5330 of Title 31,

United States Code, or regulations prescribed under such section. I 8 U.S.C. $ 1960(b)( 1)(B). Those

regulations, including 31 C.F.R. S$ 1010.100(f0(5) and 1022.380, require that money transmitting

businesses register   with the Financial Crimes Enforcement Network ("FinCEN"), a bureau of the

Department     of Treasury. The definition of such businesses includes those      engaged   in "the
acceptance ofcurrency, funds, or other value that substitutes for currency from one person and the

transmission of currency, funds, or other value that substitutes for currency to another location or

person by any means," and accordingly it includes operations that take a commission for exchanging

fiat currency for virtual currency. 31 C.F.R. $$ 1010.100(ffx5).

       4.        The defendant,   MICIIAEL YUSKO, III, ("YUSKO"), was a United        States citizen

and resident   ofNew Orleans, Louisiana.

       5.        YUSKO was the owner and manager of Nervous Light Capital LLC, a company

registered in Louisiana and domiciled in New Orleans, Louisiana.

       6.        YUSKO used and operated bank accounts held in the name ofNervous Light Capital

LLC and other companies to sell Bitcoin, Ethereum, and other cryptocurrencies to customers for

profit. The other companies included       Ready Demolition LLC, Patriot Concrete Pumping, LLC,

Praetorian Energy, LLC, and Hudson Oak Partners LLC.

B.     THEOFFENSE:

       From at least in or about August 2017 through on or about June 13, 2019, in the Eastem

District of Louisiana and elsewhere, the defendant, MICHAEL I'USKO,              III, willfully   and

knowingly did conduct, control, manage, supervise, direct, and own all or part of an unlicensed

money transmitting business affecting interstate and foreign commerce, to wit, Nervous Light


                                                   2
Capital LLC, Ready Demolition LLC, Patriot Concrete Pumping, LLC, Praetorian Energy, LLC,

and Hudson Oak Partners LLC, which failed to comply with the money transmifting business

registration requirements under Section 5330 of Title 31, United States Code, and regulations

prescribed under such section.

          All in violation of Title   18, United States Code, 1960(a) and 1960(b)(1)(B).

                                        NOTICE OF FORFEITURE

           l.    The allegations ofCount 1 are incorporated in this Bill of Information by reference

as though set   forth fully herein for the purpose ofalleging forfeiture to the United States.

          2,     As a result of the offense alleged in Count 1, the defendant, MICHAEL YUSKO,

III,   shall forfeit to the United States pursuant to Title 18, United States Code, Section 982(a)(1),

any properfy, real or personal, which constitutes or is derived from proceeds traceable to said

offense.

          3.     If   any of the above-described property, as a result of any act or omission of the

defendant:

                 a.       cannot be located upon the exercise ofdue diligence;

                 b.       has been transferred or sold to, or deposited     with,   a   third person;

                 c.       has been placed beyond the        jurisdiction ofthe Court;

                 d.       has been substantially diminished in value;      or

                 e.       has been commingled with other property which cannot be subdivided

                          without difficulty;




                                                       -)
the United States shall seek a money.judgment and, pursuant to Title 21, United States Code, Section

853(p), forfeiture ofany other property of the defendant up to the value ofsaid property.


                                             DI]ANE A. EVANS
                                             LINITED STATES ATTORNEY

                                            .r'1
                                               L/WI"WA
                                             MA'IT]II]W R. P
                                             La. Bar Roll No. 3263 I
                                             Assistant United States Attomey

New Orleans, Louisiana
June 23,2021




                                                   4
           No.




     @niteb $.taas District @ourt
                       FOR THE

        EASTERN
                    DISTRICT OF      LOUISIANA




           UNITED STATES OF AMERICA

                           ys.


                 MICHAEL YUSKO, III



            BILL OF INFORMATION FOR
          OPERATION OF AN LINLICENSED
         MONEY TRANSMITTING BUSINESS


Violation(s): t8 U.S.C. $ 1960(a)
              l8 u.s.c. $ le60(bxlxB)




Filed                                      20 2l

                                                   , Clerk.

By                                                 Deputy




                 MATTHEWR. PAYNE
            Assistant United States Attorney
